Citation Nr: 0013028	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-17 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 21, 1997 
for an award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active military service from February 1966 
to January 1968.
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO), 
which granted TDIU, effective April 21, 1997.

By August 1996 rating decision, the RO denied a rating in 
excess of 20 percent for recurrent lumbosacral pain with 
sciatica, spondylolisthesis and degenerative changes.  The 
veteran duly appealed.  By February 1997 rating decision, the 
RO increased the rating to 40 percent, effective June 10, 
1996; by written statement in February 1997, he withdrew this 
appeal.  38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  On July 18, 1996, the RO received the veteran's informal 
claim for TDIU.


CONCLUSION OF LAW

The criteria for an effective date of July 18, 1996 for TDIU 
are met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p) 
and (r), 3.151, 3.155(a), 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By April 1995 rating decision, service connection was granted 
for the veteran's recurrent lumbosacral pain with sciatica, 
spondylolisthesis at L5 and degenerative changes.  An initial 
20 percent rating was assigned, effective September 21, 1994.  
The RO based its determination on clinical findings of onset 
of low back problems during the veteran's active military 
service.  Also considered was a private medical record in 
June 1982 for complaints of muscle spasm and soreness in the 
lumbar spine.  At the time of the 1995 rating decision 
private medical records, extending from March to August 1990, 
reflected complaints of, and treatment for, persistent low 
back pain radiating into the lower extremities.  

X-ray study in April 1990 showed degenerative disc disease of 
the lumbosacral joint with spondylolysis and mild 
spondylolisthesis.  Also considered was the clinical evidence 
from VA medical examination in December 1994.  At that time, 
the veteran reported intermittent low back pain since the 
onset of lumbosacral pain in 1966.  Objective findings on 
examination included limited range of motion in the 
lumbodorsal spine.  X-ray studies showed spondylolisthesis of 
the L5 vertebra.

In November 1995, the veteran requested an increased rating 
for his service-connected low back disability.  

VA outpatient records, extending from June 1995 to May 1996, 
reveal subjective complaints of increased low back pain that 
radiated into the left leg.  He reported that the pain 
increased on bending and lifting and that he could get only 
two hours of relief by taking Motrin.  In February 1996, X-
ray studies showed spondylolysis bilaterally with first 
degree spondylolisthesis at L5-S1, and degenerative disc 
disease of L5-S1.  It was recommended that he avoid heavy 
lifting.  

In June 1996, the veteran's claim for an increased rating for 
his service-connected low back disability was received by the 
RO.

On July 18, 1996 VA orthopedic examination, the veteran 
reported that he had been unable to work for about two years.  
On examination, the examiner noted no significant spasm of 
the paravertebral lumbar musculature; range of motion of the 
lumbar spine was 20 degrees backward extension; 30 degrees 
right and left lateral flexion; 25 degrees right and left 
lateral rotation; and 85 degrees forward flexion.  Straight 
leg raising was positive at about 75 degrees bilaterally and 
discomfort was noted when the thigh was flexed on the trunk 
to 90 degrees.  The diagnoses were recurrent lumbosacral 
strain with history of sciatica and with spondylolisthesis 
demonstrated by prior X-ray study; inability to work as a 
result of lumbosacral disability.  X-ray study in July 1996 
showed mild degenerative disc disease at L3-L4, grade I 
spondylolisthesis of L5 on S1, and moderately severe 
degenerative disc disease at L5-S1.  

In October 1996, P. Atwell, D.C., disclosed the veteran's 
complaints of low back pain radiating into the left leg with 
dull, nagging, and burning sensations.  On examination, pain 
on palpation bilaterally radiating down the left leg was 
found.  Also noted was bilateral lumbar paraspinal myospasm 
with diminished muscle strength in the left leg.  Lumbar 
flexion was limited as was lateral flexion of the lumbar 
spine, bilaterally.  All range of motion of the low back 
elicited pain.  X-ray studies revealed increased lumbar 
lordosis, decreased L5/S1 height, anterior displacement of L4 
and L5 on the sacrum and spurring anteriorly and posteriorly.

The veteran's personal hearing in October 1996 related solely 
to his claim for increased rating for his service-connected 
lumbosacral disability.  At that time, he indicated that he 
was not seeking TDIU.  (See hearing transcript at 12.)

On VA medical examination in January 1997, the examiner noted 
objective findings of some spasm in the veteran's L5 area.  
He was able to flex his lumbar spine 30 degrees and no more 
due to pain.  Extension backward was approximately 
20 degrees.  Right and left lateral flexion of 20 degrees and 
bilateral rotation of 30 degrees were indicated.  He could 
stand on his heels and toes and squat.  The diagnosis was 
degenerative joint disease and degenerative disc disease with 
spondylolisthesis at L5 on S1.  VA neurological examination 
in January 1997 revealed that he was unable to squat and 
walked slowly on his heels and toes.  Straight leg raising 
was positive at 30 degrees, bilaterally; heel to shin testing 
was not possible.  The diagnosis was back and thigh pain, 
cause unknown, probably from lumbar vertebral disease.

A formal claim for TDIU (VA Form 21-8940) was received by the 
RO on April 21, 1997.

In September 1997, the veteran stated that he had been unable 
to work since July 1994 due to his back disability.  

Records from Social Security Administration (SSA) are 
associated with the claims file; he was granted SSA 
disability benefits, beginning on January 31, 1994, based on 
"arthritis in the knees, hypertension, and status-post 
coronary artery bypass."  (See August 26, 1995 SSA 
Administrative Law Judge decision, finding number 2.)

VA medical examination in April 1998 revealed tenderness at 
L5-S1 level, limitations and pain on range of motion, 
positive straight leg raising, and degenerative disc disease 
with sciatica.  The examiner gave an opinion that the veteran 
was unemployable due to his degenerative lumbar spine 
disorder.  He was unable to stand or walk without pain for 
more than five minutes and unable to sit still for more than 
10 minutes.  

Analysis

The veteran's claim for an earlier effective date for TDIU is 
well grounded as it is a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (assertion of increase 
in disability severity renders a claim well grounded).  The 
Board finds that VA has satisfied its duty to assist in the 
development of facts pertinent to the claim and there are no 
areas in which further development may be beneficial.  38 
U.S.C.A. § 5107(a).  

In June 1996, the veteran's claim for increased rating for 
his service-connected lumbosacral spine disability was 
received by the RO.  On July 18, 1996, he underwent a VA 
examination, during which time the diagnosis included "an 
inability to work" due to service-connected low back 
disability.  The Board notes that the latter constitutes an 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 
(1999).  The applicable statutory and regulatory provisions 
require that VA look to all communications from the veteran 
which may be interpreted as applications or claims -- formal 
and informal -- for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400, 3.155(a).  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Thereafter, the RO responded appropriately by forwarding VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, which he returned 
within one year.  See 38 C.F.R. § 3.155.  On his application, 
he reported he stopped working in January 1992 as a direct 
result of service-connected lumbosacral pain.  Included with 
his application was a statement by his attorney to the effect 
that the veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected lumbosacral disability.  

By June 1998 rating decision, the RO granted TDIU, effective 
April 21, 1997, the date of receipt of his formal claim.  The 
veteran asserts that the effective date should be earlier 
than April 21, 1997.  He bases his contentions on numerous 
informal claims of record and medical records that support 
continuous prosecution of his claim related to his service-
connected low back disability.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.  Any communication from the 
veteran indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim, as long as that claim identifies the 
benefit sought.  38 C.F.R. § 3.155(a).

Here, the evidence of record reveals the submission of an 
informal claim for TDIU based on the clinical findings of VA 
examination on July 18, 1996 to the effect that the veteran 
was unable to work due to his service-connected low back 
disability.  Pursuant to pertinent law and regulations, the 
date of a VA examination report will be accepted as the date 
of an informal claim if such record pertains to a service-
connected disability.  The July 18, 1996 VA examination 
related to his service-connected lumbosacral disability.  
Moreover, pursuant to the regulatory requirements, the 
veteran returned the formal application within one-year of 
receipt; thus, the date of claim may be considered the date 
of the VA examination report, that is, July 18, 1996.

However, entitlement to TDIU did not rise prior to July 18, 
1996.  Essentially, there is neither a formal nor an informal 
claim of record before July 18, 1996.  The record reveals 
that by April 1995 rating decision, the RO granted service 
connection for a low back disability and assigned it a 
20 percent rating, effective September 21, 1994.  In November 
1995 (within the appeal period), he requested an increased 
rating.  That communication did not constitute a notice of 
disagreement in that he did not express any desire to contest 
the prior rating.  See 38 C.F.R. § 20.201 (1999).  

As a result of his statement, the RO requested outpatient 
records for the period from June to November 1995, which are 
associated with the claims folder.  If new and material 
evidence is presented or secured prior to the expiration of 
the appeal period, it must be considered to have been filed 
in connection with the original claim (in this case, 
September 1994) which was pending at the beginning of the 
appeal period.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 3.156(b); see also Muehl v. West, 13 Vet. App. 159 (1999).  
Thereafter, the RO continued the 20 percent rating based on 
that new evidence.  The veteran was notified of that rating; 
however, he did not communicate with the RO until after April 
1996 (in June 1996).  Thus, the April 1995 rating decision 
became final.  

For the reasons noted above, in spite of the veteran's 
allegations to the contrary, the record substantiates that 
entitlement to TDIU arose on the date of receipt of the 
veteran's informal claim therefor, i.e., the VA medical 
examination report as noted above.  38 C.F.R. § 3.400.  Here, 
the governing law and regulations do not support an effective 
date earlier than the date of the informal claim, in this 
case, July 18, 1996.  Although he asserts he stopped working 
in 1992, there is nothing of record at that time to support a 
claim, formal or informal, for TDIU due to his service-
connected low back disability.  Further, although the veteran 
has been in receipt of SSA disability benefits since January 
31, 1994, the record supports his benefits stem from 
multiple, nonservice-connected disabilities that render him 
unemployable, and not his service-connected lumbosacral 
disability prior to July 18, 1996.  Thus, those records do 
not constitute a claim for TDIU.  Moreover, the record does 
not show that he continuously prosecuted his increased rating 
claim for low back disability.  As noted above, the April 
1995 rating decision became final.  

Thus, based on the controlling law and the evidence of 
record, the claim for TDIU is the date of the informal claim, 
July 18, 1996.  See 38 C.F.R. § 3.157.  


ORDER

An earlier effective date of July 18, 1996 for TDIU is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals
 


